DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions and Status of Claims
Applicant's election with traverse of Group I, claims 1-6 and 14-19 in the reply filed on August 16, 2022 is acknowledged.  The traversal is on the grounds that subject matter of all claims is sufficiently related such that a search and examination of the entire application can be made without serious burden.  This is not found persuasive because in the Requirement for Restriction mailed 6/16/22, the examiner established that the method in Invention I, drawn to a method for assembling a tool system module, has acquired a .
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-13 and 20-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 18, 2022.
Thus, claims 1-6 and 14-19 are examined in this office action with claims 14-25 being new and added in the amendment on 10/16/20 and with claims 7-13 and 20-25 withdrawn as directed to a non-elected invention.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "the functional section 20" is mentioned in the last paragraph on page 6 of the specification in relation to Figures 3 and 4 but the reference sign “20” is not included on the figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figs. 3 and 4 are not numbered properly in accordance with 37 C.F.R. 1.84(u). This section notes that “ The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter.” Figs 3 and 4 includes multiple views but are not individually numbered as required. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation "a tool system module" in line 1, and the claim also recites "particularly a tool holder" which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claims 2-6 and 14-19 are also rejected as they depend from claim 1 and do not solve the above issue.
Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). “such as” is used in conjunction with “a hollow-shank-taper (HSK) shank” in line 3, “a tool clamping receptacle” in lines 3-4, and “selective laser melting (SLM) in line 7. Claims 2-6 and 14-19 are also rejected as they depend from claim 1 and do not solve the above issue.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “generative or additive production process” in lines 5-6, and the claim also recites "by using a laser melting process" which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claims 2-6 and 14-19 are also rejected as they depend from claim 1 and do not solve the above issue.

Claim 1 recites the limitation that a main body which is at least sectionally produced by means of a generative or additive production process “on a separate production line that includes storage and is independent of the design or the production line of the functional section” in the last two lines of the claim. It is not clear what is meant by “is independent of the design or the production line”. As the claim already requires a separate production line, it is not clear whether this either/or limitation means that a separate production line for the main body and functional section is required or not. Claims 2-6 and 14-19 are also rejected as they depend from claim 1 and do not solve the above issue.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation "a heat treatment", and the claim also recites "particularly an artificial aging process" which is the narrower statement of the range/limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claim 19 is also rejected as it depends from claim 3 and does not solve the above issue.

Claim 5 recites the limitation "the additively produced main body" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. While there is a previous recitation of a main body in claim 1, there is no previous recitation of an additively produced main body. Further, as claim 1 allows for generative or additive production process, it is not clear whether this is creating another method step or not.

Claim 6 recites the limitation "the essential component of the main body" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. While there is a main body in claim 1, an essential component is not previously recited.

The term “essential” in claim 6 is a relative term which renders the claim indefinite. The term “essential” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term "essential" in modifying "component" makes clear that some portion of the overall main body is steel or hard material but it is not clear from the claim or specification what makes a component of the main body "essential" and therefore it is unclear which portions of the main body are being claimed as steel or hard material.

The term “hard material” in claim 6 is a relative term which renders the claim indefinite. The term “hard” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The only uses of "hard" in relation to "material" in the specification is recitations of the essential component of the main body being constructed from steel or "hard material". "Hard material" does not have a set meaning in the art and applicant has not provided direction in the specification to allow a person of ordinary skill to determine the bounds of what is encompassed by "hard material". Thus, it is unclear what properties a material must possess to be considered "hard" and therefore the bounds of the claim are unclear.

Claim 15 recites the limitation "the shank" in line 1.  There is insufficient antecedent basis for this limitation in the claim. As claim 1 recites both “a standard shank” and “a hollow-shank-taper shank” it is not clear which “the shank” refers back to.

Claim 17 recites the limitation "the production process" in line 1.  There is insufficient antecedent basis for this limitation in the claim. As claim 1 from which claim 17 depends recites “a generative or additive production process”, it is not clear whether “the production process” refers back to a generative production process, an additive production process or both. Claim 18 is also rejected as it depends from claim 17 and does not solve the above issue.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2014 220610 A1 (as cited on IDS received 10/24/19 and with provided English machine translation) of Kress in view of US 2017/0334134 A1 of Herzog
As to claim 1, this claim includes multiple instances of broad recitations followed by narrow recitations that falls within the broad recitation, making the claim scope unclear, see 112(b) rejection above. For the purposes of applying prior art, the broad recitation of each limitation will be applied as this is the broadest reasonable interpretation of the claim, see MPEP § 2111. 
Kress discloses that the invention relates to a tool holder (Kress, paragraph [0001]), meeting the limitation of a tool system module. Kress discloses where the tool system module comprises a receiving area (7) which is adjoined to a flange (F) which merges into a holding area (H) (Kress, paragraph [0047]; Figs 1-3), where the holding area (H) meets the limitation of a main body with a standard shank as a shank is a part or appendage by which something is attached to something else. Kress discloses that a cavity can be pressurized in order to clamp an object, in particular a tool, in the receiving area (7) (Kress, paragraph [0047]; see also Figs 1-3), meeting the limitation of a functional section. As Kress discloses where the tool system module comprises a receiving area (7) which is adjoined to a flange (F) which merges into a holding area (H) (Kress, paragraph [0047]; Figs 1-3), Kress is disclosing where the functional section is paired with a main body, meeting the claim limitations.
Kress discloses where the tool holder is produced in one piece in some areas, in particular that the area of the tool holder surrounding the receiving area (7) is produced in one piece (Kress, paragraph [0014]; see also Figs 1-3). Kress discloses that it is crucial that the tool holder is  manufactured in one piece at least in some areas, in particular the elastic wall area (9) (Kress, paragraph [0015]; see also Figs 1-3). Kress discloses that the remainder would then be built up in a laser sintering process, with the areas produced in this process being lasered onto the prefabricated section of the tool holder (Kress, paragraph [0014]). Kress notes that laser sintering is also referred to as selective laser sintering (SLS) (Kress, paragraph [0049]). Thus Kress is disclosing where the receiving area, specifically the elastic wall area, i.e. a functional section, is manufactured in one piece on a production line while the rest of the part, i.e. main body, is manufactured using laser sintering which is an additive or generative production process. As these parts are formed in different manners (as forming in “one piece” is not additive manufacturing), they are thereby formed on independent production lines, meeting the claim limitations.
However, Kress does not explicitly disclose where the separate production line includes storage.
Herzog relates to the same field of endeavor of additive manufacturing. Herzog teaches that once the workpiece is finished, it is stored into a storage section for storing the components (Herzog, paragraph [0003]). Herzog teaches that by transferring the part to storage, it allows a part to be prepared for shipping (Herzog, paragraph [0004]). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a storage section for storing the components as taught by Herzog to the method of additive manufacturing disclosed by Kress, thereby allowing a part to be prepared for shipping (Herzog, paragraph [0004]). 

As to claim 2, Kress discloses that it is crucial that the tool holder is  manufactured in one piece at least in some areas, in particular the elastic wall area (9) (Kress, paragraph [0015]; see also Figs 1-3). As Kress discloses that this cavity delineated by the elastic wall area is cylindrical (Kress, Figs 1-3), Kress is disclosing a cylindrical blank, meeting the claim limitations. Kress discloses that the remainder would then be built up in a laser sintering process, with the areas produce in this process being lasered onto the prefabricated section of the tool holder (Kress, paragraph [0014]).

As to claim 4, Kress discloses that the remainder would then be built up in a laser sintering process, with the areas produce in this process being lasered onto the prefabricated section of the tool holder (Kress, paragraph [0014]), thus Kress discloses where the main body is integrally connected to the functional section meeting the claim limitations. 

As to claim 6, Kress discloses where the holding area H, and preferably also the Flange G are made of steel (Kress, paragraph [0048]).
As to claim 14, Kress discloses that the invention relates to a tool holder (Kress, paragraph [0001]), meeting the limitation of where the tool system module is a tool holder.

As to claim 16, Kress discloses that a cavity can be pressurized in order to clamp an object, in particular a tool, in the receiving area (7) (Kress, paragraph [0047]; see also Figs 1-3), as this is a cavity for clamping a tool, it is a tool clamping receptacle thereby meeting the claim limitations.

As to claim 17, Kress discloses where selective laser sintering is used where a powder made of metallic substances is selectively melted or melted with a laser for the sintering process (Kress, paragraph [0049]), meeting the claim limitation as laser melting is taking place to form the part.

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  DE 10 2014 220610 A1 of Kress and US 2017/0334134 A1 of Herzog as applied to claim 1 above, and further in view of US 5009555 A of Kitamura.
As to claim 3, this claim includes broad recitations followed by narrow recitations that falls within the broad recitation, making the claim scope unclear, see 112(b) rejection above. For the purposes of applying prior art, the broad recitation of each limitation will be applied as this is the broadest reasonable interpretation of the claim, see MPEP § 2111. 
Kress and Herzog discloses the method for assembling a tool system module as shown in the rejection of claim 1 above, but does not discloses subjecting the main body to a heat treatment and/or a thermochemical surface treatment. 
Kitamura relates to machine tools including tool holders and is thereby in the same field of endeavor (Kitamura, abstract). Kitamura teaches forming a coating layer made of a titanium compound such as TiN, TiC, or TiCN on the inserting portion of the tool holder (Kitamura, col 2, lines 11-14). Kitamura teaches that the basic structure of the tool holder is made of steel and the coating layer is formed by a CVD method (chemical vapor deposition) at high temperature ranging between 900 and 1100°C (Kitamura, col 2, lines 14-18), where CVD meets the claim limitation of a thermochemical surface treatment as this is a chemical treatment of the surface done at high temperature. Kitamura teaches that the coating layer provides excellent wear resistance so as to ensure a long life time (Kitamura, col 2, lines 22-24). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a coating layer formed by CVD (a thermochemical surface treatment) as taught by Kitamura into the method of forming a tool holder disclosed by Kress, thereby provides excellent wear resistance so as to ensure a long life time for the tool holder (Kitamura, col 2, lines 22-24).

As to claim 19, as it depends from claim 3 and further limits the heat treatment, and the heat treatment it optional (“and/or”) the combination of Kress, Herzog, and Kitamura meets the claim limitations by disclosing a CVD surface treatment meeting the claim limitation of a thermochemical surface treatment.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over  DE 10 2014 220610 A1 of Kress and US 2017/0334134 A1 of Herzog as applied to claim 1 above, and further in view of US 2015/0298222 A1 of Ach.
As to claim 5, the combination of Kress and Herzog discloses the method for assembling a tool system module as shown in the rejection of claim 1 above. However, neither Kress nor Herzog discloses where the additively produced main body is subjected to a mechanical machining process to its final dimensions.
Ach relates to base bodies of machining tools which are manufactured by 3D printing methods, thereby being in the same field of endeavor (Ach, abstract). Ach teaches that after forming using 3D printing, the body can undergo finishing work, i.e. mechanical machining (Ach, paragraph [0051]). Ach teaches that this allows the part to be sufficiently dimensioned for the required mechanical loads (Ach, paragraph [0021]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a step of finishing work, i.e. mechanical machining as taught by Ach to the method of additive manufacturing a tool holder disclosed by Kress, thereby making the part sufficiently dimensioned for the required mechanical loads (Ach, paragraph [0021]) and achieving the desired final dimensions and surface properties.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over  DE 10 2014 220610 A1 of Kress and US 2017/0334134 A1 of Herzog as applied to claim 1 above, and further in view of US 2015/0028548 A1 of Haimer.
As to claim 15, Kress discloses where the tool system module comprises a receiving area (7) which is adjoined to a flange (F) which merges into a holding area (H) (Kress, paragraph [0047]; Figs 1-3), where the holding area (H) meets the limitation of a main body with a standard shank as a shank is a part or appendage by which something is attached to something else. However, Kress does not disclose where this is a hollow-shank-taper (HSK) shank.
Haimer relates to a tool holder for clamping a tool and therefore is in the same field of endeavor (Haimer, abstract). Haimer teaches using a hollow-taper-shank (HSK) tool receiving portion (Haimer, paragraph [0027]). Haimer teaches that this allows for the receiving of a cylindrical shank of a tool (Haimer, paragraph [0027]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add hollow-taper-shank (HSK) tool receiving portion as taught by Haimer into the method of making a tool holder disclosed in Kress, therefore allowing for the receiving of a cylindrical shank of a tool (Haimer, paragraph [0027]).
Claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over  DE 10 2014 220610 A1 of Kress and US 2017/0334134 A1 of Herzog as applied to claim 1 above, and further in view of US 2016/0175938 A1 of Kaufmann.
	As to claim 18, Kress discloses using a laser sintering process (Kress, paragraph [0005]), but does not disclose where the laser melting process is selective laser melting (SLM). 
	Kauffman relates to forming a tool holder via an additive layer process and thus is in the same field of endeavor (Kauffman, abstract). Kauffman teaches that to form the tool holder, thin layers of metal powder are used which can be melted and fused with each other by applying energy using a laser, i.e. selective laser melting (Kauffman, paragraph [0057]). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute melting metal powder using a laser i.e. selective laser melting as taught by Kauffman into the method of additively manufacturing a tool holder disclosed by Kress, thereby merely combining prior art elements according to known methods to yield predictable results as the prior art includes each element claimed with the only difference is they are not in a single reference, selective laser sintering and selective laser melting are both well-known forms of additive manufacturing and are known as performing the same function of forming an additively constructed finished part, and therefore a person of ordinary skill would have recognized that the results of the combination were predictable, see MPEP § 2143(I)(A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733